Citation Nr: 1413941	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-24 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a February 2012 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the record.  The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.

The issues of entitlement to service connection for disabilities of the right and left knees are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Lumbar degenerative disc disease had its onset during the Veteran's active duty service.



CONCLUSION OF LAW

Lumbar degenerative disc disease was incurred during active duty service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may also be warranted in the case of a pre-service disability that was aggravated during active duty service.  38 C.F.R. § 3.306.  A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted on the entrance examination report.  38 C.F.R. § 3.304(b).  The presumption of soundness is rebutted where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto, and was not aggravated by such service.  Id.  

Initially, the Board notes that the Veteran has a current lumbosacral spine disability, degenerative disc disease.  He asserts that his lumbosacral spine condition pre-existed service, originally the result of pre-service motor vehicle accidents and that it was aggravated during basic training and combat in Vietnam.  Concerning the accidents, the record includes evidence of three pre-service accidents, and specifically indicates that he injured his lumbar spine in a December 1965 accident.

Significantly, the January 1966 pre-induction examination, which was conducted less than three weeks after the December 1965 accident, is facially unclear as to whether any disability was present.  The box for a spine condition was marked as "normal," but there is a line drawn across the word "spine," with no further explanation.  As the examiner made no discussion of any spine disability elsewhere in the report, there is absolutely no basis for interpreting a stray pen mark as a diagnosis of a pre-existing spine disability.  

The Board acknowledges that an April 1966 private examination included a finding of spine myofascitis, but did not include a diagnosis of a disability.  The Board does not find this report to be clear and unmistakable evidence of a disability, considering the lack of a proper diagnosis, other than back pain.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 282, 285   (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.).

Following his induction, the Veteran sought treatment for low back pain on multiple occasions in May 1966, as he participated in boot camp.  X-rays conducted during active duty diagnosed spina bifida occulta, but no back disorder warranted a medical board.  The appellant later served in combat in Vietnam.  Per his testimony, his back pain continued, but he came to realize that he was better off simply dealing with the pain.  The claimant's separation examination was negative for any spine diagnosis, though the Veteran did indicate on an accompanying Report of Medical History that he experienced recurrent back pain.  

A disorder would be clearly and unmistakably manifest if reasonable minds could not differ to its existence.  While there is some evidence that the Veteran incurred a back disorder prior to service, at his January 1966 enlistment examination the examiner found no back disorder.  Hence, reasonable minds actually differed.  As such, the Board finds no clear and unmistakable evidence that a lumbosacral spine disability pre-existed service.  38 C.F.R. § 3.304(b).  Accordingly, the appellant is entitled to the presumption of soundness.  

The Veteran has competently and credibly described his combat experiences, including the toll that such service took on his back.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  He specifically testified to jumping from helicopters, occasionally from heights of eight to ten feet, while under fire, that caused significant back pain.  He explained that his back pain has continued since service.  Applying the rules relevant to combat Veterans, the Board finds that the Veteran's testimony constitutes sufficient evidence of an in-service back injury.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

There are two medical opinions of record addressing the etiology of the appellant's back disorder.  The VA opinion, obtained as part of a July 2011 examination, related the Veteran's current disability to his pre-service motor vehicle accident, and determined that there was no evidence of aggravation.  The examiner opined that the in-service spine treatment represented a continuation of the pre-service back pain, and found that there was no evidence of trauma during active duty.  

The VA examiner then, without a factual basis or other rationale in support, related some aspects of the spine disability to the Veteran's post-service employment in construction "and other events and [/] or injuries [that] happened after discharge from service."  The Board finds the examiner's conclusory statement regarding post-service aggravation to lack probative value, especially as the examiner failed to indicate why construction work may have aggravated the spine condition, but a year of combat experience would not have.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

Dr. D.B., in a February 2010 private medical opinion, found otherwise, opining that the Veteran's spine symptoms were worsened by his combat service.  Dr. D.B. noted the Veteran's activities in combat, including the impact of carrying heavy equipment over difficult terrain.

Both the VA and private nexus opinions are probative of the matter, as they are factually accurate, and supported by sufficient rationales (except for the aspect of the VA opinion suggesting post-service aggravation).  Id.  As such, the Board finds that the evidence of a nexus between the current disability and the in-service combat injuries is in equipoise.  With the evidence in equipoise, the benefit of the doubt resides with the Veteran.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Importantly, both medical opinions primarily address the question of aggravation.  Considering the Board's finding with regard to the presumption of soundness, such opinions do not directly address the question before the Board.  Nevertheless, Dr. D.B.'s opinion does link the current disability to events in service.  While that opinion relies on the premise of aggravation, underlying the aggravation finding is the finding of an in-service injury.  Considering that finding with the Veteran's competent testimony of his combat experiences, including the pain he felt when jumping off of helicopters, the Board finds that Dr. D.B.'s opinion is sufficient to relate the current disability to service.  As such, the Board finds that lumbar degenerative disc disease was incurred during combat service in Vietnam, and that service connection is warranted.  38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for lumbar degenerative disc disease is granted.


REMAND

The Veteran has competently and credibly reported knee problems during service, and represents that those knee issues have continued to the present.  He is diagnosed with bilateral knee disorders.  Under such circumstances, an examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints examination.  The examiner is to be provided access to the claims folder, any Virtual VA file, any VBMS file, and a copy of this remand.  The examiner must specify in the report that the claims file, Virtual VA, and VBMS records have been reviewed.  In accordance with the latest worksheets for knee disabilities the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disabilities.  

Thereafter, the examiner should opine, for each knee, as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current knee disability began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service.  

The examiner is advised that the Veteran is competent to report the onset and continuation of knee pain.  Further, the mere lack of evidence of knee treatment in the service treatment records cannot, on its own, form the basis for a negative etiology opinion.

The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

2.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented consideration of the claims file, Virtual VA and any VBMS records.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Then, readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


